Exhibit 10.1
 
THE HERSHEY COMPANY


TERMS AND CONDITIONS OF
NONQUALIFIED STOCK OPTION AWARDS
UNDER THE
EQUITY AND INCENTIVE COMPENSATION PLAN


1.           The Optionee, by accepting the option to purchase shares of the
Company's Common Stock (the "Options") awarded to him/her on __________, (the
“Award Date”), accepts and agrees to these terms and conditions and the terms
and conditions of the Equity and Incentive Compensation Plan (the "Plan"), which
Plan is incorporated herein by reference.


2.           The Options shall not be exercisable until vested. The Options
shall be exercisable during the period  __________through __________ (the
“Exercise Period”), subject to the vesting schedule described in the next
sentence and the provisions regarding termination set forth in paragraphs 3 and
5 below and in the Plan. Of the total Options awarded to the Optionee on the
Award Date (“Total Award”), twenty-five percent (25%) of the Total Award will
become vested on the first anniversary of the Award Date; an additional
twenty-five percent (25%) of the Total Award will become vested on the second
anniversary of the Award Date; an additional twenty-five percent (25%) of the
Total Award will become vested on the third anniversary of the Award Date; and
an additional and final twenty-five percent (25%) of the Total Award will become
vested on the fourth anniversary of the Award Date.  During the Exercise Period,
vested Options may be exercised in whole or in part and on one or more than one
occasion.  The purchase price of any shares as to which the Options shall be
exercised shall be paid in full at the time of such exercise.


3.           In the event Optionee's employment with the Company is terminated
for any reason other than the occurrence of an event described in paragraph 5
below, or a “Change in Control” as described in this paragraph 3,  the Options
shall terminate immediately upon termination of Optionee’s employment and may
not be exercised after such termination of employment unless: (i) Optionee is
eligible to receive severance benefits pursuant to a Company-sponsored severance
benefits plan or an employment or severance or similar agreement to which
Optionee is a party upon termination of employment, in which case vesting,
exercise, and payment of the Options will be in accordance with the terms of
such Company-sponsored severance benefits plan or such agreement; or (ii)
Optionee is an employee of the Company in a country other than the United States
and has certain rights in the vesting, exercise and payment of Options upon
termination of employment under the laws of the country in which Optionee is
employed, in which case vesting, exercise and payment of the Options will be in
accordance with the terms of a severance agreement entered into between the
Company and Optionee that complies with the laws of the country in which
Optionee is employed.



Upon the occurrence of a Change in Control (as that term is defined in the
Plan), the Options shall become fully vested and exercisable notwithstanding the
vesting schedule set forth in paragraph 2 above.  If Optionee’s employment is
terminated by the Company within two (2) years following the Change in Control
for any reason other than for Cause (as that term is defined in the Plan) or if
Optionee's employment is terminated by the Optionee within such two year period
for Good Reason (as that term is defined in the Plan), Optionee shall have one
(1) year from the date of termination of employment to exercise his/her
Options.  In no event, however, may Options be exercised after __________, the
date the Options expire.


4.           If Optionee retires (as that term is defined in paragraph 5 below)
after the Award Date and during the calendar year in which the Award Date
occurs, the Total Award will be reduced on a pro-rata basis to reflect
Optionee’s period of employment during the calendar year in which the Award Date
occurs (the “Adjusted Award”).  The Adjusted Award shall equal the Total Award
multiplied by a fraction, the numerator of which equals the number of calendar
months during such year preceding the month during which Optionee’s retirement
date occurs and the denominator of which equals 12; provided, however, that any
fractional share resulting from such calculation shall be eliminated by rounding
the Adjusted Award down to the nearest whole number.


The foregoing provisions of this paragraph 4 notwithstanding, if a Change in
Control occurs following the Award Date, and Optionee retires after the
occurrence of the Change in Control but during the calendar year during which
the Award Date occurs, the Total Award shall not be reduced as aforesaid, but
rather the Total Award of Options shall be deemed to have become fully vested
and exercisable upon the occurrence of the Change in Control.


 
 

--------------------------------------------------------------------------------

 
5.           In the event Optionee retires, dies or becomes totally disabled,
the Options shall not terminate but instead will continue to remain outstanding
and vest, subject to the vesting provisions of paragraph 2, the provisions of
paragraph 3 and the provisions regarding possible adjustment of the Total Award
to an Adjusted Award as provided in  paragraph 4, and Optionee (or his/her
estate in the case of death) shall have five (5) years from the earliest date of
retirement, death, or total disability to exercise his/her Options at the time
or after such Options vest, provided such five (5) year period cannot extend
beyond __________, the date the Options expire.  For purposes of this award,
Optionee shall be deemed to have retired if his or her employment terminates for
any reason other than for “Cause” (as that term is defined in the Plan) on or
after his or her 55th birthday.


6.           The Options shall be exercisable through the broker on record
selected by the Company to provide services for stock options, or by such other
method as shall be established by the Company from time to time.


7.           The Compensation and Executive Organization Committee of the Board
of Directors (the “Committee”), or any successor committee performing similar
functions, may from time to time impose certain limitations or restrictions on
the exercise of the Options by employees who are subject to employee minimum
stock ownership requirements established by the Committee.  Such limitations,
restrictions and minimum stock ownership requirements are subject to change at
the discretion of the Committee.

 
8.           Except to the extent that the Plan permits exercise in limited
circumstances by persons other than the Optionee, the Options may not be
assigned, transferred, pledged or hypothecated in any way whether by operation
of law or otherwise, and shall not be subject to execution, attachment or
similar process.  Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Options contrary to the provisions hereof or of the
Plan, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect and shall cause the Options
to terminate.


9.           By accepting the Options awarded herewith, Optionee acknowledges
and agrees, subject to paragraph 13 below, that the Options are awarded under
and governed by the terms and conditions set forth in this document and in the
Plan, and the Executive Confidentiality and Restrictive Covenant Agreement (or
similar or successor agreement), if any, applicable to Optionee.  Any dispute or
disagreement which shall arise under, as a result of, or in any way relate to
the interpretation, construction or administration of the Plan or the Options
awarded thereunder shall be determined in all cases and for all purposes by the
Committee, or any successor committee, and any such determination shall be
final, binding and conclusive for all purposes.


10.           In selling the Company's Common Stock (the "Shares") upon
Optionee's exercise of his/her Options, the Company is fulfilling in full its
contractual obligation to Optionee by making such transfer, and the Company
shall have no further obligations or duties with respect thereto and is
discharged and released from the same.  The Company makes no representations to
Optionee regarding the market price of the Shares or the information which is
available to Optionee regarding the Shares of the Company.


11.           The Optionee may be restricted by the Company in its sole judgment
from exercising any of the Options to the extent necessary to comply with
insider trading or other provisions of federal or state securities laws.


12.           The award of Options and all terms and conditions related thereto,
including those of the Plan, shall be governed by the laws of the Commonwealth
of Pennsylvania.  The Plan shall control in the event there is a conflict
between the Plan and these terms and conditions.


13.           The terms and conditions set forth in this document shall not,
unless expressly stated otherwise, modify or supersede the terms and conditions
of any other plan or agreement applicable to employee benefit plans of the
Company.